Citation Nr: 1710081	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-21 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) and/or depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1968 to April 1970, to include service in Vietnam from May 1969 to March 1970.  His decorations include the Vietnam Service Medal and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied service connection for sleep apnea.

In January 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned.  A transcript of that hearing has been associated with the record.

In March 2016, the Board remanded the matter on appeal to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  The Veteran has sleep apnea that was first diagnosed many years after service.

2.  The Veteran's sleep apnea is not shown to be etiologically related to any event, injury, or disease in service; nor is it shown to have been caused or aggravated by a service-connected disability, to include PTSD and/or depressive disorder.


CONCLUSION OF LAW

The criteria for an award of service connection for sleep apnea, to include as secondary to PTSD and/or depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for sleep apnea.  He maintains that sleep apnea was incurred in, or is otherwise related to, service; or, in the alternative, that it was caused, or has been aggravated by, a service-connected disability, to include PTSD and/or depressive disorder.

With respect to direct service connection, the Veteran contends that he has had problems sleeping ever since returning from Vietnam.  He maintains that he did not know what the problem was back then; that he snored excessively and was always tired; and that he never sought treatment until a VA doctor recommended a sleep study (in 2008).  He notes that, following the sleep study, he was immediately diagnosed with sleep apnea and given a continuous positive airway pressure (CPAP) machine for treatment.  In support of his claim, he has provided a statement from his spouse to the effect that he has exhibited sleep-related problems for more than 30 years, including snoring, jerking, and talking in his sleep, and that he falls asleep very easily during the daytime.

As to secondary service connection, the Veteran has asserted a belief that his sleep apnea has been caused or aggravated by his service-connected PTSD and/or depressive disorder.  He appears to believe that the conditions are related because they both affect his sleep.  However, he also indicated during his Board hearing in January 2016 that the CPAP machine causes symptoms of claustrophobia, due to his PTSD, such that he will take it off, thereby aggravating the sleep apnea.

As an initial matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).  All relevant records have been obtained, as has a medical opinion that is adequate for purposes of deciding the Veteran's claim.  No further notice or evidentiary development is required.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, there is no dispute that the Veteran has sleep apnea.  The record clearly reflects that the disorder was definitively diagnosed following a VA sleep study in May 2009.

The real question here is whether there is a nexus, or link, between the Veteran's sleep apnea and any event, injury, or disease in service, and if not, whether the evidence otherwise establishes that sleep apnea was caused, or has been aggravated by, a service-connected disability, to include PTSD and/or depressive disorder.  As to those matters, the Board's finds that the preponderance of the evidence is against the Veteran's claim.

The Veteran's service treatment records do not contain any reference to complaints, treatment, or diagnoses related to sleep apnea.  Nor do they contain any objective findings with respect disorders or obstructions of the respiratory system.  When the Veteran was examined for service separation in April 1970, his nose, sinuses, mouth, throat, and lungs were all found to be normal.  It was noted that he weighed 180 pounds.

Post-service records from a private physician, Dr. Flake, reflect that the Veteran was found to be suffering from allergic rhinitis in December 2004, with symptoms that included boggy and congested nasal mucosa, bilaterally, and a congested and erythematous pharynx and nasopharynx.  In February 2008, Dr. Flake listed allergic rhinitis as being among the Veteran's chronic problems.  The records from those and other visits reflect that the Veteran weighed in the range of approximately 258 to 262 pounds during that time frame, with a body mass index (BMI) in excess of 36.

Subsequent records of the Veteran's VA examination and treatment, beginning in March 2008, reflect, among other things, that he suffered from allergy and sinus symptoms all year long; that he suffered from nighttime disturbances that were multifactorial in nature, including as a result of frequent nightmares, associated insomnia, and nocturia three to four times per night attributable to chronic prostatitis; and that his active problems included obesity.

During VA treatment in May 2008, it was noted that the Veteran reported snoring loudly.  His care provider noted that he may have sleep apnea.  In September 2008, the Veteran reported that he had snored loudly for many years, but denied waking up gasping or choking and indicated that his wife had not witnessed any apneas.  In February 2009, it was noted that the Veteran reported having sleep problems for the last four to five years.

Following a VA sleep study in May 2009, the Veteran was diagnosed with sleep apnea and given a CPAP machine.  At the time of the diagnosis, he had a BMI of 34.9.

During the Board hearing in January 2016, the Veteran testified that he first experienced problems with sleep when he returned from Vietnam, but that he did not seek treatment until a VA care provider recommended he go to the sleep clinic (which occurred in 2008).  His wife testified that she and the Veteran had been married for 32 years and that he had been having sleep problems for "30 some odd" years, including frequent waking and snoring.  

In March 2016, the Board remanded the Veteran's case to the AOJ to obtain a medical opinion with respect to the likelihood that sleep apnea was incurred in, or is otherwise related to, service; or was caused, or had been aggravated by, a service-connected disability, to include PTSD and/or depressive disorder.

After examining the Veteran and reviewing his electronic claims file, a VA examiner (a physician) concluded in a June 2016 report that it was unlikely that sleep apnea had its onset in, or was otherwise related to, service.  The examiner noted that obstructive sleep apnea occurs when the brain sends a signal to the muscles, and the muscles make an effort to take a breath, but they are unsuccessful because the upper-airway striated dilating muscles relax during sleep and the airway is or becomes obstructed and prevents an adequate flow of air.  The examiner noted that sleep apnea is not a condition for which service connection is presumed on the basis of exposure to herbicide agents, and that risk factors for developing sleep apnea include male gender, age greater than 40 years, increased neck size, family history, gastroesophageal reflux disease, nasal obstruction due to deviated septum, allergies or sinus conditions, and large tonsil or tongue causing airway compromise.

The examiner observed that, in the Veteran's case, the service treatment records were devoid of any complaints, treatment, diagnoses, or abnormal physical findings related to sleep or nasal, ear, nose, and throat (ENT) issues; that the Veteran gained weight between the time of his separation from service and his diagnosis of sleep apnea in 2008, such that he was given an assessment of obesity; and that he developed issues with allergic rhinitis subsequent to service.  The examiner concluded that the most likely etiology of the Veteran's sleep apnea was increased body mass index and partial nasal obstruction from post-service inferior turbinate hypertrophy and rhinitis conditions that resulted in airway obstruction.

In considering whether the Veteran's sleep apnea could be attributed to service, the examiner took note of the Veteran's reported long history of snoring, as reported by the Veteran and his wife.  The examiner observed, however, that while someone with sleep apnea can snore, snoring itself does not confirm a diagnosis of sleep apnea.  The examiner also took note of the September 2008 VA treatment record wherein the Veteran reported a history of loud snoring for many years, but denied waking up gasping or choking and indicated that his wife to that time had not witnessed any apneas.

The examiner further concluded that it was unlikely that the Veteran's sleep apnea was caused or aggravated by a service-connected disability, to include PTSD with depressive disorder.  In that regard, the examiner observed that the conditions for which the Veteran is service connected (PTSD, diabetes mellitus, peripheral neuropathy, left carpal tunnel syndrome, and hemorrhoids) were not risk factors for the development of sleep apnea; that it was unlikely that diabetes mellitus, peripheral neuropathy, and left carpal tunnel syndrome played a causal role in the development of sleep apnea, inasmuch as those conditions were diagnosed and treated after the diagnosis of sleep apnea; and that, although studies suggest that veterans with PTSD may have a higher incidence of sleep apnea, and that the risk for sleep apnea rises with the severity of PTSD symptoms, causation between the two was not supported.

The examiner also observed that CPAP compliance check data suggested normal results, and did not support that sleep apnea had been aggravated to any significant degree.  The examiner noted that the Veteran reported on the current examination that he continued to use a CPAP machine, and that he complained of ongoing daytime sleepiness, but that he reported no usage of mechanical airway devices or medications for sleep apnea; that there was no history of surgery or procedures for the condition; and that VA echocardiograms and current examination findings did not suggest a diagnosis of heart failure or other end-organ damage from sleep apnea.  As such, it was unlikely that the Veteran's service-connected disabilities aggravated his sleep apnea.

The VA physician's opinion contains clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  As such, the Board finds the opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's statements and testimony to the effect that he has had problems sleeping ever since returning from Vietnam; that he snored excessively and was always tired; and that he never sought treatment until a VA doctor recommended a sleep study (in 2008).  The Board also acknowledges the statements and testimony from his wife to the effect that he has exhibited sleep-related problems for more than 30 years, including snoring, jerking, and talking in his sleep, and that he falls asleep very easily during the daytime.

To the extent the Veteran purports to contend on his own behalf that his sleep apnea is medically related to service, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Here, the Board does not doubt that the Veteran experienced sleep problems during service.  His statements in that regard are entirely consistent with the circumstances, conditions, and hardships of his combat service.  See 38 U.S.C.A. § 1154(b).

The Board notes, however, that although the Veteran has testified, and his wife has confirmed, that he has a long history of snoring and excessive fatigue, there is no credible lay or medical evidence of actual apneas at any time during or proximate to service.  To the contrary, as noted previously, the Veteran specifically reported during treatment in September 2008 that although he had snored loudly for many years, he had not woken up gasping or choking and his wife had not witnessed any apneas.  Moreover, the evidence reflects that the Veteran and his current wife were married in 1983; approximately 13 years after his discharge from service.  As such, her observations with respect to his sleep behavior are limited to the last "30 some odd" years.

Further complicating the Veteran's disability picture is that fact that he has been diagnosed with PTSD and a depressive disorder.  Both disabilities have had a documented effect on his sleep, as reflected in his treatment records, in terms of nightmares and difficulty initiating and maintaining sleep, with resulting fatigue.  He also been found to suffer from chronic prostatitis with frequency and nocturia.

In light of the foregoing, it is the Board's conclusion that questions relating to whether the Veteran's in-service sleep problems were indicative of sleep apnea, and whether sleep apnea was caused, or has been aggravated by, a service-connected disorder, are complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran and his wife are competent to describe symptomatology they experienced or observed, they cannot, as laypersons, provide competent medical evidence with regard to whether sleep apnea had its onset in, or is otherwise related to, service, or whether the disorder was caused or aggravated by a service-connected disability.

In any event, as noted previously, the opinion from the June 2016 VA physician is predicated on a detailed review of the Veteran's history, as set out in his service records and in records of post-service examination and treatment, and contains clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  As such, the Board accords greater probative weight to the VA physician's opinion than to that of the Veteran or his spouse.

In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


